Name: COMMISSION REGULATION (EC) No 1175/95 of 24 May 1995 suspending advance fixing of the export refunds on certain products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  trade policy;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 118/18 | EN Official Journal of the European Communities 25. 5. 95 COMMISSION REGULATION (EC) No 1175/95 of 24 May 1995 suspending advance fixing of the export refunds on certain products processed from cereals and rice Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the products concerned be temporarily suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular the first subparagraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that the continuation of the present system could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions : HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refunds on the products set out in the Annex is hereby suspended from 25 May to 30 June 1995. Article 2 This Regulation shall enter into force on 25 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 25. 5. 95 EN Official Journal of the European Communities No L 118/19 ANNEX to the Commission Regulation of 24 May 1995 suspending advance fixing of the export refunds for certain products processed from cereals and rice CN code Description The following products processed from cereals : 1702 30 1 r Glucose and glucose syrup1702 40 J 1702 90 Other, including invert sugar 2106 90 Food preparations not elsewhere specified or included